Citation Nr: 0100001	
Decision Date: 01/02/01    Archive Date: 01/11/01

DOCKET NO.  99-13 606	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for Meniere's disease.

2.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for a back disorder.

3.  Entitlement to service connection for residuals of a 
right eye injury.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. J. Kunz, Counsel


INTRODUCTION

The veteran served on active duty from July 1943 to June 
1966.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a June 1999 rating decision of the Jackson, 
Mississippi, Regional Office (RO) of the United States 
Department of Veterans Affairs (VA).  In that decision, the 
RO found that new and material evidence had not been 
submitted to reopen previously denied claims for service 
connection for Meniere's disease and a back disorder.  This 
appeal also arises from a February 1999 rating decision, in 
which the RO denied service connection for residuals of a 
right eye injury.


FINDINGS OF FACT

1.  The veteran's claim for service connection for Meniere's 
disease was denied in an October 1987 Board decision.

2.  Since the October 1987 Board decision, VA has received 
evidence not previously of record that is relevant to the 
claim for service connection for Meniere's disease.

3.   The veteran had recurrent dizziness and ear pain during 
service, and in the years following service.

4.  The veteran was diagnosed with Meniere's disease in 1976.

5.  The veteran did not file a notice of disagreement with a 
May 1967 rating decision denying service connection for a 
back disorder.

6.  Since the May 1967 rating decision, VA has received 
evidence not previously of record that is relevant to the 
claim for service connection for a back disorder.

7.  The veteran has had recurrent lumbosacral strain, both 
during and after service.

8.  X-ray evidence of a compression fracture in the thoracic 
spine was noted during service.

9.  Degenerative changes of the thoracic spine have been 
shown by X-ray.


CONCLUSIONS OF LAW

1.  Evidence received since the October 1987 Board decision 
is new and material to the veteran's claim for service 
connection for Meniere's disease.  The claim is reopened.  
38 U.S.C.A. §§ 5108, 7104(b) (West 1991 & Supp. 2000); 
38 C.F.R. § 3.156 (2000).

2.  Meniere's disease was incurred in service.  38 U.S.C.A. 
§§ 1110, 1131 (West 1991 & Supp 2000); Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(November 9, 2000) (to be codified as amended at 38 U.S.C. 
§§ 5103A, 5107); 38 C.F.R. § 3.303 (2000).

3.  The May 1967 rating decision denying service connection 
for a back disorder is a final decision.  38 U.S.C.A. § 7105 
(West 1991).

4.  Evidence received since the May 1967 rating decision is 
new and material to the veteran's claim for service 
connection for a back disorder.  The claim is reopened.  
38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. § 3.156 (2000).

5.  Recurrent lumbosacral strain was incurred in service.  
38 U.S.C.A. §§ 1110, 1131 (West 1991 & Supp 2000); Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (November 9, 2000) (to be codified as amended at 
38 U.S.C. §§ 5103A, 5107); 38 C.F.R. § 3.303 (2000).

6.  Degenerative changes of the thoracic spine were incurred 
in service.  38 U.S.C.A. §§ 1110, 1131 (West 1991 & Supp 
2000); Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, 114 Stat. 2096 (November 9, 2000) (to be codified as 
amended at 38 U.S.C. §§ 5103A, 5107); 38 C.F.R. § 3.303 
(2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Meniere's Disease

The veteran is seeking service connection for Meniere's 
disease.  He contends that he had episodes of dizziness, 
tinnitus, and ear pain during service, and that continuing 
episodes of such symptoms after service were diagnosed as 
Meniere's disease.  Service connection may be established for 
a disability resulting from disease or injury incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 1991 
& Supp. 2000); 38 C.F.R. § 3.303 (2000).

The Board denied the veteran's claim for service connection 
for Meniere's disease, in decisions issued in October 1983 
and October 1987.  When the Board denies a claim, the claim 
may not be reopened and reviewed unless new and material 
evidence is presented.  38 U.S.C.A. §§ 5108, 7104(b) (West 
1991 & Supp. 2000); see also Manio v. Derwinski, 1 Vet. 
App. 140, 145 (1991).

New and material evidence means evidence not previously 
submitted to agency decision makers which bears directly and 
substantially upon the specific matter under consideration, 
and which is neither cumulative nor redundant.  38 C.F.R. 
§ 3.156 (2000); see Wilisch v. Derwinski, 2 Vet. App. 191, 
193 (1992).  New evidence is material if, by itself or in 
connection with evidence previously assembled, it is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156 (1999); 
see also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).

In order to reopen a previously and finally disallowed claim, 
there must be new and material evidence presented or secured 
since the time that the claim was finally disallowed on any 
basis (not only since the time that the claim was last 
disallowed on the merits).  Evans v. Brown, 9 Vet. App. 273 
(1996).  The most recent final disallowance of the veteran's 
claim for service connection for Meniere's disease was the 
October 1987 Board decision.  Therefore, the Board will 
address the veteran's request to reopen the claim based on 
whether new and material evidence has been submitted since 
the October 1987 decision.

The evidence that was associated with the veteran's claims 
file prior to the October 1987 Board decision includes 
records of service and post-service medical treatment, 
statements from the veteran, and an opinion from a private 
physician.  The veteran's service medical records indicate 
that he underwent a tonsillectomy in 1948.  In February and 
March 1955, he was seen for acute torticollis, and fluid 
behind his right eardrum.  In September 1959, he reported a 
six month history of periodic dizziness and right ear hearing 
loss.  He did not report vertigo.  The examiner recommended 
audiometric and ear, nose, and throat (ENT) examinations, to 
rule out Meniere's disease.  Audiometric testing in September 
1959 revealed hearing loss in the veteran's right ear.  On 
ENT examination in October 1959, the examiner noted that the 
veteran did not presently have dizziness.  The examiner 
concluded that the veteran should be reevaluated in six 
months to a year.  The veteran was seen in May 1962 for pain 
in his right ear, and in October 1964 for pain in his left 
ear when yawning.  Hearing loss in the veteran's right ear 
was again noted in January 1964, and in June 1966.

On VA medical examination in March 1967 the veteran's ears 
were normal.  Audiometric testing revealed right ear hearing 
loss.  In a May 1967 rating decision, the RO established 
service connection for hearing loss in the veteran's right 
ear.  Dental treatment notes, dated in June 1968, from a 
military facility, indicate that the veteran felt dizzy while 
getting out of the chair, and that the veteran reported pain 
and ringing in his ear.  The notes indicated that the veteran 
was sent to the dispensary.

In June 1976, the veteran sought VA treatment for symptoms of 
episodic dizziness and vertigo, and ongoing tinnitus in his 
left ear.  The veteran reported that the symptoms had 
occurred over the preceding one and a half years.  VA 
physicians diagnosed Meniere's disease of the left ear.

In May 1982, the veteran had surgery, at a military hospital, 
to place an endolymphatic shunt on the left.  On VA 
examination in July 1982, the veteran reported having had a 
progressive hearing loss since it was first found during 
service in 1959.  He reported that he had continued to have 
then.  He reported that he had begun to experience episodic 
vertigo in 1970s, and that he had been diagnosed with 
Meniere's disease.  The examiner noted a post-operative 
mastoidectomy scar on the left.  There was a nystagmus to the 
right lateral gaze.  Audiometric testing revealed hearing 
loss in both ears.

In a September 1982 statement, the veteran wrote that he had 
been treated during service, in 1959, for dizziness and loss 
of hearing in his left ear.  The veteran noted that doctors 
had told him that it was typical of Meniere's disease to 
become symptomatic again years after an earlier symptomatic 
period.  At a November 1982 hearing at the RO, the veteran 
reported that he had sought treatment during service for 
episodes of dizziness, ringing in his ears, and soreness in 
his ears.  He reported that during service he was told that 
he had ear infections, and he was found to have hearing loss.  
The veteran reported an incident during the years immediately 
following his service, when he felt dizzy and had pain and 
ringing in his ears while getting out of the chair following 
dental treatment.  He reported that the dizzy spells got 
worse in the 1970s, and that Meniere's disease was first 
diagnosed at a VA facility in the 1970s.  He reported that he 
had not had dizzy spells since the shunt surgery, but that he 
continued to have tinnitus in both ears.

In September 1986, private otologist James E. Olsson, M.D., 
wrote that he had reviewed the veteran's medical records.  
Dr. Olsson opined that the veteran had probably had Meniere's 
disease in both ears for many years.  Dr. Olsson indicated 
that it appeared from the records that the veteran had 
Meniere's disease in the right ear starting in the late 1950s 
or early 1960s, followed by the development of Meniere's 
disease in the left ear in the 1970s.  Dr. Olsson noted, 
"Meniere's disease occurs bilaterally in about 40 percent of 
people who are followed over a long period."

In a March 1987 hearing at the RO, the veteran reported that 
during service, in 1959, he began to have episodes of 
dizziness and ringing in his ears.  He reported that these 
episodes continued after service, and he was eventually 
diagnosed with Meniere's disease.  He reported that he had 
stopped having dizzy spells after his 1982 surgery, but that 
the dizzy spells had resumed three or four years later.  He 
reported that he underwent another operation, to repair the 
shunt, in December 1986.

The evidence that has been added to the veteran's claims file 
since the October 1987 Board decision includes statements 
from the veteran, opinions from private physicians, medical 
literature, and additional records of post-service medical 
treatment from VA, military, and private sources.  On VA 
examination in February 1993, the veteran reported that he 
had been diagnosed with Meniere's disease in the left ear.  
The examiner found that the veteran had bilateral hearing 
loss.  The veteran reported that he had bilateral tinnitus 
that had been noticeable for many years.  On VA examination 
in December 1998, the veteran reported constant, bilateral 
tinnitus, with onset in 1965.  Examination revealed bilateral 
sensorineural hearing loss, worse in the left ear.

In May 1999, the veteran submitted notes of treatment at a 
military facility.  The notes reflected that the veteran was 
seen for earaches, dizziness, and vertigo in 1973 and 1974.  
Treatment notes from 1977 through 1985 showed a diagnosis of 
Meniere's disease, with a history of vertigo, fluctuating 
tinnitus, and fluctuating hearing loss since 1955.  In 
January 1991, the veteran reported that vertigo had resolved 
after the second shunt surgery in December 1986, but that 
hearing loss had continued.  The examiner's impression was 
Meniere's disease, with progressive sensorineural hearing 
loss.  Also in May 1999, the veteran submitted a copy of a 
brochure, from the American Academy of Otolaryngology, on 
Meniere's disease.  In June 1999, the veteran wrote that 
during service he had worked in carpentry shops, and had been 
exposed to noise from power tools.  He reported that his 
problems with his ears had begun at that time.

In May 1999, private physician Wallace Rubin, M.D., wrote 
that it was very common to have Meniere's disease in both 
ears.  Also in May 1999, Dr. Olsson wrote that the veteran 
had bilateral Meniere's disease, and should be on medication 
for it.  Dr. Olsson noted, "Meniere's disease can start with 
any one of the symptoms first and then progress."

The evidence received since the October 1987 Board decision 
provides additional support for the veteran's contention that 
symptoms of his Meniere's disease began during service and 
continued after service.  The Board finds that the new 
evidence is so significant that it must be considered in 
order to fairly decide the merit's of the veteran's claim.  
Therefore, the Board reopens the veteran's claim.

VA shall make reasonable efforts to assist a claimant in 
obtaining evidence necessary to substantiate his claim.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096, ____ (November 9, 2000) (to be codified at 
38 U.S.C. § 5103A).  The evidence submitted with regard to 
the veteran's claim for service connection for Meniere's 
disease includes the reports of VA medical examinations.  The 
evidence compiled with respect to that claim does not point 
to the existence of any additional evidence that would be 
relevant to the claim.  The Board finds that the facts 
relevant to that claim have been properly developed, such 
that VA has satisfied its statutory obligation to assist the 
veteran in the development of that claim.

Having reopened the claim, the Board will consider the claim 
on its merits.  The veteran was diagnosed with Meniere's 
disease in 1976.  He contends that he experienced problems 
with his ears during service, and that the problems during 
service were the same, continuous disorder that was 
eventually diagnosed as Meniere's disease.  The veteran's 
service medical records reflect that he was seen for ear 
discomfort during service, and for hearing loss, vertigo, and 
dizziness.  In 1959, an examiner indicated that tests should 
be performed to rule out Meniere's disease.  While further 
tests were performed, the service records from do not contain 
any opinion as to whether or not the symptoms represented 
Meniere's disease.  The post-service evidence includes Dr. 
Olsson's opinion that the veteran's Meniere's disease began 
during his service years.  Dr. Olsson and Dr. Rubin have both 
indicated that Meniere's disease often affects both ears.

Although the veteran's ear symptoms were not diagnosed as 
Meniere's disease while he was in service, Dr. Olsson's 
opinion supports the veteran's contention that his symptoms 
during service were manifestations of the Meniere's disease 
that was diagnosed later.  In addition, medical records show 
some recurrence of symptoms of ear pain, hearing loss, and 
dizziness, during service and in the years between service 
and the first diagnosis.  38 C.F.R. § 3.303(d) (2000) 
provides that "[s]ervice connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service."  When there is an 
approximate balance of positive and negative evidence 
regarding any issue material to the determination of a 
matter, VA shall give the benefit of the doubt to the 
claimant.  Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, 114 Stat. 2096, ____ (November 9, 2000) (to be 
codified as amended at 38 U.S.C. § 5107).  The Board finds 
that the evidence that the veteran's Meniere's disease began 
during his service is at least equal to the evidence against 
the claim.  Therefore, the Board grants service connection 
for the veteran's Meniere's disease. 

Back Disorder

The veteran contends that he has a back disorder that began 
during service.  In May 1967 the RO service connection for 
residuals of back injury but granted service connection for 
separation of the right acromioclavicular joint, incurred in 
a motor vehicle accident in 1962.  The veteran did not file a 
notice of disagreement with the May 1967 rating decision, and 
the decision became final.  38 U.S.C.A. § 7105 (West 1991).  
In May 1999 he sought to reopen the claim.

The evidence on file in May 1967 included service and VA 
medical records.  The veteran's service medical records 
indicate that in September through November 1950, he received 
outpatient treatment for pain and stiffness in his neck.  He 
was diagnosed as having acute myositis of the left trapezius 
and deltoid.  In May 1951, he was seen after he fell and 
struck the thoracic area of his back.  He reported severe 
local pain.  The examiner noted muscle spasm of the back, and 
local tenderness over the T8 through T10 vertebrae.  X-rays 
of the spine were normal.  The examiner's diagnosis was 
contusion of the T8 through T12 vertebrae.  In February 1955, 
he was seen for neck pain, diagnosed as acute torticollis.  
In October 1955, he sought treatment for pain in his low back 
and right leg following heavy lifting.  On examination, there 
was no tenderness to palpation of the low back.  In January 
1957, he reported a backache.

In December 1961, the veteran was seen for a tender lump on 
the back of his neck, diagnosed as right posterior cervical 
adenopathy.  In January 1962, the veteran was hospitalized 
after an accident in which was thrown from a motor scooter, 
dislocating his right acromioclavicular joint.  His right 
shoulder was placed in a splint for several weeks.  In May 
1962 and July 1962, he reported recurrent pain in his low 
back.  The examiner noted some muscle spasm, and indicated 
that there was a strained lumbosacral muscle.  In May 1964, 
he reported that he was unable to straighten up after bending 
down.  He was treated for lumbar strain.  In March 1965, he 
reported that he had fallen and struck his lower back against 
a wooden step.  He reported pain and limitation of motion in 
his low back.  Examination revealed spasm and radicular pains 
localized at the L1 level.  X-rays revealed an old mild 
compression fracture in the lower thoracic area, with no new 
fractures.  In August 1965, he reported that he had hurt his 
low back when lifting.  On examination, he had lumbar muscle 
spasm and tenderness along the right sacroiliac joint.  He 
was diagnosed with lumbosacral strain of moderate severity.  
In an orthopedic consultation in June 1966, he reported that 
he had low back pain with lifting.  The examiner noted that 
the veteran had a history of recurrent back strain, but that 
examination and X-rays did not reveal any objective pathology 
at that time.

In his December 1966 claim for VA benefits, the veteran 
reported that he had sustained a back injury during service.  
On VA examination in March 1967, he complained of a backache.  
The examiner noted that the veteran's trunk moved well in all 
directions without discomfort.  X-rays of the lumbosacral 
spine revealed no evidence of pathology.

The new evidence includes post-service medical treatment 
notes from a military facility indicating that the veteran 
was seen in November 1972, and again in October 1975, for 
recurrent backaches, with muscle pain and strain.  In March 
1993, he reported low back pain of two to three weeks 
duration.  The examiner's impression was probable lower back 
muscle strain.  X-rays revealed narrowing of multiple 
thoracic disc spaces, with small anterior and lateral 
osteophytes.  A bone scan performed in July 1993 revealed 
mild bony lesions at the lower thoracic spine, and at L5.  In 
October 1996, he reported a one month history of low back 
pain, with right-sided soreness.

In April 1999, private chiropractor Kathryn G. Stanek, D.C., 
wrote that her clinic had treated the veteran in 1987, for a 
low back problem.  Dr. Stanek wrote that X-rays taken in 1987 
had shown degenerative disc disease, and spurring at L5.  
Dr. Stanek wrote that the 1987 diagnoses had been disc 
degeneration, intervertebral disc disorder, subluxation in 
the lumbar spine, and muscle spasms.  The veteran submitted 
treatment notes from 1987 that were consistent with Dr. 
Stanek's statement.

In June 1999 and July 1999, the veteran wrote that he had 
periodically received chiropractic treatment for pulled 
muscles in his back.  He reported that he had suffered from 
frequent back pain in the 1970s, when he worked in 
maintenance at an apartment complex.  He reported that he had 
experienced a considerable exacerbation of his back pain in 
1987, while he was working at a home remodeling job.  He 
reported that he had been unable to get records from some of 
the chiropractors he had seen, because they had moved or 
closed their practice.  Between periods of chiropractic 
treatment, he wrote, he had treated his back pain at home 
with bedrest and a heating pad.

The medical records and statements from the veteran received 
since the May 1967 rating decision indicate post-service back 
symptoms and findings similar to symptoms and findings noted 
during the veteran's service.  That evidence is relevant to 
continuity of back problems since service.  As such, the new 
evidence is sufficiently significant that it must be 
considered in order to fairly decide the merit's of the 
veteran's claim.  Therefore, the Board reopens the veteran's 
claim.

Having reopened the veteran's claim for a back disorder, the 
Board will consider the claim on its merits.  The Board finds 
that the evidence with regard to that claim is sufficient to 
substantiate the claim.  Therefore, VA has satisfied its 
statutory obligation to assist the veteran in the development 
of that claim.  The veteran essentially contends that he has 
had recurring back pain starting during service, and 
continuing since service.  His service medical records show 
recurrent lumbosacral strains during service.  Post-service 
medical records show low back muscle strains on various 
occasions in the 1970s, 1980s, and 1990s.  The Board finds 
that there is sufficient evidence of recurrent strains during 
and after service to show an ongoing condition of recurrent 
lumbosacral strain.  In the absence of evidence 
distinguishing the recurrent strains during service from 
those occurring after service, the Board finds that the 
record supports service connection for recurrent lumbosacral 
strain.

The veteran was seen for a traumatic injury of the thoracic 
area of his back in 1951.  X-rays of the spine taken at that 
time were reported to be normal; but X-rays taken in 1965, 
while the veteran was still in service, showed evidence of an 
old compression fracture in the lower thoracic area.  Many 
years after service, in 1993, diagnostic images showed 
degenerative changes of the thoracic spine.  In light of the 
evidence of that a compression fracture was present during 
service, the Board finds that service connection is warranted 
for degenerative changes of the thoracic spine.


ORDER

The claim for service connection for Meniere's disease is 
reopened.

Entitlement to service connection for Meniere's disease is 
granted.

The claim for service connection for a back disorder is 
reopened.

Entitlement to service connection for recurrent lumbosacral 
strain is granted.

Entitlement to service connection for degenerative changes of 
the thoracic spine is granted.


REMAND

Right Eye Injury

It is the opinion of the Board that additional evidentiary 
development is required prior to adjudication of the claim 
for service connection for residuals of a right eye injury.  
The veteran reports that during his service a foreign object 
became stuck in his eye, and that it took doctors two days to 
get the object out of his eye.  He contends that his vision 
became worse after that incident, and has continued to worsen 
since that time.  The veteran's service medical records 
indicate that he was treated for a foreign body in his right 
eye in March 1954.  The veteran has not received a VA medical 
examination of his right eye.  The Board will remand the 
claim for a VA examination to determine the current condition 
of the veteran's right eye, and to obtain an opinion as to 
the likelihood that any current disorder of the right eye is 
attributable to injury during service.

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 1 114 Stat. 2096 (Nov. 9, 2000). This law rewrites 
the 38 U.S.C. §§ 5100-5107 "duty to assist" provisions, to 
eliminate the well-grounded claim requirement, and requires 
the Secretary to provide additional assistance in developing 
all facts pertinent to a claim for benefits under title 38 of 
the United States Code.  

The Board will apply the law cited above as this version is 
clearly more favorable to the appellant's claim.  Karnas v. 
Derwinski, 1 Vet. App. 308, 313 (1991) (where law or 
regulation is amended while a case is pending, the version 
most favorable to the veteran will apply); see also 
VAOPGCPREC 03-2000 (Apr. 10, 2000).  

Accordingly, this case is REMANDED for the following:

The RO should schedule the veteran for a 
VA examination of the veteran's eyes.  
Prior to the examination, the examiner 
should review the veteran's claims file, 
including his service medical records, 
and a copy of these remand instructions.  
The examiner should provide a diagnosis 
for each disorder, if any, that currently 
affects the veteran's right eye.  For 
each current disorder identified, the 
examiner should provide an opinion as to 
whether it is at least as likely as not 
that the disorder is residual to an 
injury sustained during the veteran's 
service.  The examiner should explain the 
reasons for his or her conclusions.  

The appellant has the right to submit additional evidence and 
argument on the matter that the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

After the completion of the foregoing development, the RO 
should review the case.  If the decision on any issue remains 
adverse to the veteran, he and his representative should be 
furnished with a supplemental statement of the case and 
afforded an opportunity to respond.  Thereafter, the case 
should be returned to the Board for appellate consideration, 
if otherwise in order.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	JOHN FUSSELL
	ActingVeterans Law Judge
	Board of Veterans' Appeals



 

